Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on July 15, 2020.  The applicant’s claim for benefit of application 14576110, filed December 18, 2014, has been received and acknowledged.  
Claims 1-20 are currently pending and have been examined.  

Information Disclosure Statement
The information disclosure statement filed October 1, 2020, has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the feature is a shared feature of a first attribute and a second attribute.”  This limitation is unclear.  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement.  It is unclear what is meant by a shared feature of two undefined attributes and how an attribute is defined.  Are the attributes related to the first image?  If not, from where are they derived?   
Claims 9 and 16 are rejected for similar reasons.
Claims 3, 10, and 17 inherit the deficiencies of claims 2, 9, and 16.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 8 recites “One or more computer-storage media.”  The specification does not set forth what constitutes computer-storage media.  Thus, in view of the ordinary and customary meaning of computer-storage media and given the broadest reasonable interpretation in light of the specification and in accordance with MPEP 2106.03, computer-storage media includes signals per se. Thus, the 
Claims 9-14 inherit the deficiencies of claim 8.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, and 15 recite a system, a computer-storage media, and a method for recommending items to a user based on a user preference for a particular feature in an image.  With respect to claim 1, claim elements identifying a feature, determining a user preference for the feature, updating a user profile by integrating the feature into the user profile, and determining one or more recommended items associated with the user preference for the feature, as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions.  Claims 8 and 15 recite similar limitations.
The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 recite causing presentation of the one or more recommended items.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 1 recites one or more computer processors and computer memory at a high level of generality, i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1, 8, and 15 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 1 recites one or more computer processors and computer memory at a high level of generality, i.e., as a generic computer component performing generic computer functions. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the causing presentation limitation, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 8, and 15 are not patent eligible.  
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15.  Claims 2-3, 9-10, and 16-17 are directed to the type of feature and are further directed to the abstract idea.  Claims 4-5, 11-12, and 17-19 are directed to determining the user preference and are further directed to the abstract idea.  Claims 6, 13, and 20 are directed to the relationship between the selectable descriptor and an attribute 
Thus, the claims are not patent eligible.    


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,121,902 B1 to Desjardins et al. (hereinafter “Desjardins”).  
Claims 1, 8, and 15:  Desjardins discloses “[c]ustomer-annotated catalog pages [that] enable a user of a merchant website to annotate an image that illustrates one or more items found within an electronic catalog.  This annotation may include associating an illustrated item with a hyperlink to a page that is 
one or more computer processors (See Desjardins, at least FIG. 13 and associated text, web server hosts website and comprises processor and memory); and
computer memory storing computer-useable instructions that, when used by the one or more computer processors (See Desjardins, at least FIG. 13 and associated text, web server hosts website and comprises processor and memory), cause the one or more computer processors to perform operations comprising:
identifying a feature associated with a selectable descriptor related to a first image (See Desjardins, at least FIG. 2 and associated text, item 256; col. 8, line 55 to col. 9, line 3, price slider may include multiple sub-sliders that relate to each item within the pictured dorm room; for instance a user may slide a sub-slider corresponding to speakers to the right if the user wishes to view high-end speakers; in this case, the feature is “price” and the descriptor is the price);
determining a user preference for the feature (See Desjardins, at least FIG. 2 and associated text, item 256; col. 8, line 55 to col. 9, line 3, price slider may include multiple sub-sliders that relate to each item within the pictured dorm room; for instance a ;
based on determining the user preference for the feature, updating a user profile by integrating the feature as the user preference into the user profile (See Desjardins, at least FIG. 2 and associated text, item 256; col. 8, line 55 to col. 9, line 17, once the user slides the sub-slider corresponding to the speakers to the right, indicating a preference for high-end speakers, when the user then slides the collection price slider left and/or rent, different collections at different price points will be illustrated but they take into account the user’s preference for higher-end speakers; alternative items will be displayed);
determining one or more recommended items associated with the user preference for the feature (See Desjardins, at least FIG. 2 and associated text, item 256; col. 8, line 55 to col. 9, line 3, once the user slides the sub-slider corresponding to the speakers to the right, indicating a preference for high-end speakers, when the user then slides the collection price slider left and/or rent, different collections at different price points will be illustrated but they take into account the user’s preference for higher-end speakers); and
causing presentation of the one or more recommended items (See Desjardins, at least FIG. 2 and associated text, item 256; .
Claims 8 and 15 are rejected for similar reasons.
Claims 2, 9, and 16:  Desjardins further discloses wherein the feature is a shared feature of a first attribute and a second attribute (See Desjardins, at least FIG. 2 and associated text, item 256; col. 8, line 55 to col. 9, line 3, price slider may include multiple sub-sliders that relate to each item within the pictured dorm room; for instance a user may slide a sub-slider corresponding to speakers to the right if the user wishes to view high-end speakers; the feature is “price” and the first attribute is “higher end”; there is a second sub-slider that corresponds to headphones; user may slide this sub-slider more to the left to indicate that the user prefers lower-end headphones; the second attribute is “lower end” and the shared feature of the two attributes is “price”).
Claims 9 and 16 are rejected for similar reasons.
Claims 3, 10, and 17:  Desjardins further discloses wherein the shared feature is a common feature between the first attribute and the second attribute, wherein the first attribute is associated with the selectable descriptor related to the first image and the second attribute is associated with a second selectable descriptor related to a second image (See Desjardins, at least FIG. 2 and associated text, .
Claims 10 and 17 are rejected for similar reasons.
Claims 6, 13, and 20:  Desjardins further discloses wherein the selectable descriptor related to the first image is a first attribute depicted in a first portion of the first image; or wherein the selectable descriptor related to the first image is a first text descriptor of a first attribute of the first image (See Desjardins, at least FIG. 2 and associated text, item 256; col. 8, line 55 to col. 9, line 17, once the user slides the sub-slider corresponding to the speakers to the right, indicating a preference for high-end speakers, when the user then slides the collection price slider left and/or rent, different collections at different price points will be illustrated but they take into account the user’s preference for higher-end speakers; alternative items will be displayed).
Claims 13 and 20 are rejected for similar reasons.
Claims 7 and 14:  Desjardins further discloses wherein the user preference is associated with a category in the user profile (See Desjardins, at least FIG. 2 and associated text, item 256; col. 8, line 55 to col. 9, line 17, once the user slides the .
Claim 14 is rejected for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins as applied to claims 1, 8, and 15 above, and further in view of US 2016/0034150 A1 to Behr et al. (hereinafter “Behr”).
Desjardins discloses all the limitations of claims 1, 8, and 15 discussed above.
Desjardins does not expressly disclose wherein determining the user preference for the feature is based on one or more feature selections made during a single browsing session and one or more feature selections made across multiple browsing sessions.
However, Behr discloses systems and methods that “provide the ability to search for and interact with three-dimensional (3D) objects in a 3D model/drawing. Searches may be conducted on a per object basis (based on properties of the object) and search queries may be amended based on shared/common attributes between objects found in an initial search.” (See Behr, at least Abstract).  Behr further discloses wherein determining the user preference for the feature is based on one or more feature selections made during a single browsing session and one or more feature selections made across multiple browsing sessions (See Behr, at least para. [0074]), the shared properties "swing” and "steel" were added as filters to the query search by the user, i.e., the user's search is narrowed based on adding in the “swing” and "steel” shared properties; paras. [0089]-[0090], search parameters may be based on the user’s 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer-annotated pages system and method of Desjardins the ability wherein determining the user preference for the feature is based on one or more feature selections made during a single browsing session and one or more feature selections made across multiple browsing sessions as disclosed by Behr since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to focus or customize a user’s search parameters over time.  (See Behr, at least para. [0090]).   
Claims 11 and 18 are rejected for similar reasons.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins as applied to claims 1, 8, and 15 above, and further in view of US 7,668,821 B1 to Donsbach et al. (hereinafter “Donsbach”).
Desjardins discloses all the limitations of claims 1, 8, and 15 discussed above.
Desjardins further discloses wherein determining the user preference for the feature is based on receiving a user selection of a selectable descriptor related to the first image (See Desjardins, at least FIG. 2 and associated text, .
Desjardins does not expressly disclose wherein the user selection indicates a second feature to exclude from the user preference.
However, Donsbach discloses a system that “provides a user interface through which users can flexibly tag individual items represented in an electronic catalog with user-defined tags, such as text strings, and obtain recommendations that are specific to particular tags.” (See Donsbach, at least Abstract).  Donsbach further discloses once “a user has assigned a tag to a number of items, the user (or another user in some embodiments) can request and obtain recommendations that are specific to this tag. These recommendations may be generated in real time by a recommendation service that identifies items that are collectively similar or related to the items associated with the tag.”  (See Donsbach, at least Abstract).  Donsbach further discloses wherein the user selection indicates a second feature to exclude from the user preference (See Donsbach, at least FIG. 4 and associated text; col. 10, lines 35-45, user indicates that an item in the recommended item list and its specified tag should not be used to make recommendations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer-annotated pages system and method of Desjardins the ability wherein the user selection indicates a second feature to exclude from the user preference as disclosed by Donsbach since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to in order to “enable users to more efficiently and flexibly control the process by which recommendations are generated.” (See Donsbach, at least col. 1, lines 40-46).
Claims 12 and 19 are rejected for similar reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2015/0302505 A1 to Di et al. is directed to a system for determining fashion preferences of a user and providing recommendations to the user based on the fashion preferences, in which the fashion preferences are determined by analyzing an image of the user.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Anne M Georgalas/
Primary Examiner, Art Unit 3625